DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on May 9, 2022 is acknowledged.

Response to Amendment
 In the amendments filed May 89, 2022, Applicant amended claims 1, 2, 4, and 7.

Applicant cancelled claim 6.

Applicant added claim 21.

Claims 1-5, 7, 8, and 21 were pending and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given by Attorney Edward Kim (Reg. No. 78,714) during an interview on August 8, 2022 to the currently amended form. 

Applicant amended claim 4.

Applicant cancelled claims 9-20.

Applicant added claims 22-33.

The application has been amended as follows: 


4.	(Currently Amended) The method of claim 1, wherein the 
a percentage of transactions identified in the first transaction log that are associated with a transaction type, or
a time period associated with the transactions.

Claims 9-20 (Cancelled Herein)

	22.	(New) A device, comprising:
one or more memories; and
one or more processors, coupled to the one or more memories, configured to:
analyze, based on receiving access information, a first transaction log of a transaction account of a user;
determine, based on transactions of the first transaction log, a qualification status of the user,
wherein the qualification status indicates that a characteristic of the user satisfies a threshold qualification metric;
determine, based on the qualification status, a transaction-based score associated with the user,
wherein the transaction-based score is determined using a transaction log analysis model comprising a machine learning model that is trained based on:
historical data associated with previous transactions of other second transaction logs, and
previous scores associated with users of the other second transaction logs;
provide a link to a user device associated with the user,
wherein the link enables a communication session between the user device and an external user-scoring platform, and
wherein a message is transmitted to a messaging account associated with the user based on the communication session being established based on the link;
process, based on accessing the messaging account, a plurality of messages, including the message, in the messaging account;
obtain, based on processing the plurality of messages, a user score associated with a user transaction history that is associated with a plurality of transaction accounts that are associated with the user and different from the transaction account;
determine a difference between the transaction-based score and the user score;
retrain, by the device, and based on the difference and the first transaction log, the machine learning model; and
perform an action based on the transaction-based score and the user score.

	23.	(New) The device of claim 22, wherein the one or more processors, prior to analyzing the first transaction log, are further configured to:
receive a user input that authorizes an analysis of the transaction account,
wherein the user input includes the access information; and
perform a verification process to verify that the user provided the user input,
wherein the first transaction log is analyzed based on results of performing the verification process.

	24.	(New) The device of claim 22, wherein the one or more processors, to determine the qualification status of the user, are configured to:
receive a user input associated with the characteristic,
wherein the user input indicates that the transaction account qualifies as a prioritized transaction account; and
determine the qualification status of the user based on the user input.

	25.	(New) The device of claim 22, wherein the transaction log analysis model is configured to determine the transaction-based score based on at least one of:
a percentage of transactions identified in the first transaction log that are associated with a transaction type, or
a time period associated with the transactions.

	26.	(New) The device of claim 22, wherein the one or more processors, to obtain the user score, are configured to:
process a message of a message account to determine the user score.

	27.	(New) The device of claim 22, wherein the action is a first action, and 
	wherein the one or more processors are configured to:
determine, based on the difference, a condition associated with the user; and
perform, based on the condition, a second action associated with the user.

	28.	(New) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
analyze, based on receiving access information, a first transaction log of a transaction account of a user;
determine, based on transactions of the first transaction log, a qualification status of the user,
wherein the qualification status indicates that a characteristic of the user satisfies a threshold qualification metric;
determine, based on the qualification status, a transaction-based score associated with the user,
wherein the transaction-based score is determined using a transaction log analysis model comprising a machine learning model that is trained based on:
historical data associated with previous transactions of other second transaction logs, and
previous scores associated with users of the other second transaction logs;
provide a link to a user device associated with the user,
wherein the link enables a communication session between the user device and an external user-scoring platform, and
wherein a message is transmitted to a messaging account associated with the user based on the communication session being established based on the link;
process, based on accessing the messaging account, a plurality of messages, including the message, in the messaging account;
obtain, based on processing the plurality of messages, a user score associated with a user transaction history that is associated with a plurality of transaction accounts that are associated with the user and different from the transaction account;
determine a difference between the transaction-based score and the user score;
retrain, by the device, and based on the difference and the first transaction log, the machine learning model; and
perform an action based on the transaction-based score and the user score.

	29.	(New) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions, prior to analyzing the first transaction log, further cause the device to:
receive a user input that authorizes an analysis of the transaction account,
wherein the user input includes the access information; and
perform a verification process to verify that the user provided the user input,
wherein the first transaction log is analyzed based on results of performing the verification process.

	30.	(New) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions, that cause the device to determine the qualification status of the user, cause the device to:
receive a user input associated with the characteristic,
wherein the user input indicates that the transaction account qualifies as a prioritized transaction account; and
determine the qualification status of the user based on the user input.

	31.	(New) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions further cause the device to determine the transaction-based score based on at least one of:
a percentage of transactions identified in the first transaction log that are associated with a transaction type, or
a time period associated with the transactions.

	32.	(New) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions, that cause the device to obtain the user score, cause the device to:
process a message of a message account to determine the user score.

	33.	(New) The non-transitory computer-readable medium of claim 28, wherein the one or more instructions further cause the device to:
determine, based on the difference, a condition associated with the user; and
perform, based on the condition, a second action associated with the user.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered and the claims are in condition for allowance. 

Regarding 112 Rejections
Examiner initially rejected claims 2, 4, and 6 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-8 under 35 USC 101 as being directed to non-statutory subject matter. With regards to Applicant’s Interview Summary, while parties discussed potential arguments and amendments, there was no agreement that they would overcome the 101 rejection on file and would require additional consideration.
With regards to Applicant’s arguments, Examiner agrees that the claims now cite eligible subject matter. As discussed in the reasons for allowance, the claims recite a practical application of the judicial exception. In view of Applicant’s arguments and  further search and consideration, Examiner withdraws this rejection.



Regarding 103 Rejections
Examiner initially rejected claims 1-8 under 35 USC 103 as being taught by the prior art. With regards to Applicant’s arguments, they were persuasive that the cited art does not teach the newly amended claims. Examiner conducted a search of the amended claims. In view of Examiner’s search and consideration of the prior art on the amended claims; Examiner will not provide an art rejection. Examiner cannot find an obvious combination of references to teach Applicant’s claims. In view of that further search and consideration, Examiner withdraws this rejection.

There are no rejections or objections to Applicant’s claims and thus they are in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention pertains to a method/system/product for comparing scores related to a user. The system analyzes a first transaction log of a transaction account of a user. The system determines a qualification status of a user based on the transaction log, and if a threshold is met, the system determines a transaction-based score for the user. A link is provided to a user which enables the user to receive a message from an external user-scoring platform. The system processes the message to obtain a user score associated with a plurality of transaction accounts of the user, but are different from the initial transaction account. The system determines a difference between the transaction based score and the user score and then performs an action based on the scores. Additionally, the transaction-based score is determined using a machine learning model which is retrained based on the difference between the user score and the transaction-based score. 

Based on an updated prior art search; Annappindi, US Patent Application Publication No., 2011/0078073 and Brenner, US Patent Application Publication No., 2011/0055065 are the closest prior references to the allowed claims. Annappindi teaches the ability to analyze a transaction account and determine a qualification status of a user and a transaction-based score. Brenner teaches the ability to compare credit scores and utilize the higher score. 

Based on an updated prior art search; there is no relevant non-patent literature or foreign art that adds anything more to the above identified art.

The closest prior art does not teach the aspect where the system 
wherein a message is transmitted to a messaging account associated with the user based on the communication session being established based on the link;
processing, by the device and based on accessing the messaging account, a plurality of messages, including the message, in the messaging account;
obtaining, by the device and based on processing the plurality of messages, a user score associated with a user transaction history that is associated with a plurality of transaction accounts that are associated with the user and different from the transaction account;

 Examiner has conducted a prior art search based on these limitations.  While the prior art does teach providing links and establishing communication sessions based on the link; there is no teaching that an external user-scoring platform sends a message to a user which is subsequently processed to obtain a user score associated with a user transaction history that is associated with a plurality of transaction accounts that are associated with the user and different from the transaction account. Based on that search Examiner concludes the claims overcome the prior art.

Regarding subject matter eligibility. In view of the 2019 Revised Patent Subject Matter Eligibility Guidance and Applicant’s arguments, Applicant’s claims, while directed to an abstract idea, recite a practical application of the judicial exception. While the claims recite a judicial exception (directed towards determine financial scores associated with a user), there is a practical application of the judicial exception. The ordered combination of 
determining, by the device and based on the qualification status, a transaction-based score associated with the user, wherein the transaction-based score is determined using a transaction log analysis model comprising a machine learning model that is trained based on historical data associated with previous transactions of other second transaction logs, and previous scores associated with users of the other second transaction logs
determining, by the device, a difference between the transaction-based score and the user score;
retraining, by the device, and based on the difference and the first transaction log, the machine learning model; 

amount to a practical application. The claims contain a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The limitations of the training of the machine learning model based on historical data, and previous scores of other transaction logs and then retraining the machine learning model based on a difference between the transaction-based score and the user score amount to an improvement to technology or technical field; which is indicative of a practical application of the judicial exception. The machine learning model determines transaction-based scores based on this training. This ordered combination imposes a meaningful limit on the judicial exception of determining user scores. The training of a machine learning model and its use to generate transaction based scores (as described in paragraphs [0012], [0033], [0056-0062] amounts to more than a drafting effort designed to monopolize the exception). As such, the claims are indicative of a practical application of the judicial exception and thus amount to eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/           Supervisory Patent Examiner, Art Unit 3693